                                                             Case 2:19-cv-02213-JCM-DJA Document 3 Filed 03/25/20 Page 1 of 3



                                                            ROB L. PHILLIPS
                                                        1
                                                            Nevada Bar No. 8225
                                                        2   Rob.phillips@fisherbroyles.com
                                                            FISHERBROYLES, LLP
                                                        3   5670 Wilshire Blvd.
                                                            Suite 1800
                                                        4   Los Angeles, California 90036
                                                            Telephone: (702) 518-1239
                                                        5
                                                            Counsel for Plaintiffs
                                                        6
                                                                                       UNITED STATES DISTRICT COURT
                                                        7                                      DISTRICT OF NEVADA
                                                        8
                                                             Dennis R. Miller, an individual, and          Case No.: 2:19-CV-02213-JCM-DJA
                                                        9    Omni Block, a Nevada Corporation,
                                                       10                         Plaintiff,               EXPARTE MOTION TO EXTEND TIME
                                                       11    v.                                            TO SERVE DEFENDANTS; AND
                                                                                                           PROPOSED ORDER
                                                       12    Edward M. Weinmann, an individual,
                                                             and Advanced Masonry Consulting Inc.,
                     5670 Wilshire Blvd., Suite 1800
FISHERBROYLES, LLP




                                                       13    a Florida Corporation,
                       Telephone: (702) 518-1239
                        Los Angeles, CA 90036




                                                       14
                                                                                 Defendants.
                                                       15

                                                       16

                                                       17
                                                                   Dennis R. Miller (“Miller”), an individual, and Omni Block (collectively “Plaintiffs”) file
                                                       18
                                                            this ExParte Motion for Additional Time to Serve the Complaint in this action on Defendants
                                                       19
                                                            Edward M. Weinmann (“Weinmann”), an individual, and Advanced Masonry Consulting Inc.
                                                       20
                                                            (“Advanced Masonry”) ( collectively “Defendants”).
                                                       21

                                                       22                                           BACKGROUND
                                                       23          Plaintiffs filed their Complaint in this action on December 23, 2019. (Dkt. No. 1). The
                                                       24   parties attempted to resolve the matter for approximately seventy (70) days through early March.
                                                       25   Unfortunately, the settlement discussions did not result in a resolution. Consequently, on or
                                                       26   about March 3, 2020, Plaintiffs, through counsel, requested that ABC Legal, a process service
                                                       27   company located in Plantation, Florida serve Defendants. Service attempts have been made at
                                                       28
                                                                                                                                                            1
                                                            EXPARTE MOTION TO EXTEND TIME TO SERVE DEFENDANTS
                                                             Case 2:19-cv-02213-JCM-DJA Document 3 Filed 03/25/20 Page 2 of 3



                                                        1   Mr. Wienmann’s last known address, his girlfriend’s address and his employer’s address, all to
                                                        2   no avail although the girlfriend does acknowledge she knows Mr. Weinmann. (see, Exhibit A).
                                                        3   Attempts to serve Advanced Masonry have also been attempted, again to no avail, at the address
                                                        4   listed in its LLC filing with the Florida Secretary of State (see, Exhibit B). Unfortunately,
                                                        5   Defendant Advanced Masonry is not adhering to Florida Statue § 48.091(2) whereby “[E]very
                                                        6   corporation shall keep the registered office open from 10 a.m. to 12 noon each day except
                                                        7   Saturdays, Sundays, and legal holidays, and shall keep one or more registered agents on whom
                                                        8   process may be served at the office during these hours.” Indeed, the address provided to the
                                                        9   Florida Secretary of State as the registered agent address (1061 NW 78TH TERRACE,
                                                       10   PLANTATION, FL 33322) for Defendant Advanced Masonry belongs to a residence not a
                                                       11   business and the residents have nothing to do with Defendant Advanced Masonry.
                                                       12          It is not known whether or not Defendants are intentionally evading service but efforts
                     5670 Wilshire Blvd., Suite 1800
FISHERBROYLES, LLP




                                                       13   will need to continue to effectuate service. Additionally, the current COVID-19 outbreak is sure
                       Telephone: (702) 518-1239
                        Los Angeles, CA 90036




                                                       14   to cause delay with the continued efforts to effectuate service. Accordingly, Plaintiffs request an
                                                       15   additional sixty (60) days to serve Defendants the Complaint and Summons in this matter.
                                                       16
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES
                                                       17
                                                            Applicable Federal Law
                                                       18
                                                                   Fed. R. Civ. Pro. Rule 4(m) reads “[I]f a defendant is not served within 90 days after the
                                                       19
                                                            complaint is filed, the court—on motion or on its own after notice to the plaintiff—must dismiss
                                                       20
                                                            the action without prejudice against that defendant or order that service be made within a
                                                       21
                                                            specified time. But if the plaintiff shows good cause for the failure, the court must extend the
                                                       22
                                                            time for service for an appropriate period.”      In this instance, the 90-day period to serve
                                                       23
                                                            Defendants expired on March 23, 2020 and Defendants, as set forth above, have yet to be served.
                                                       24
                                                            Because Defendants are domiciled in Florida, service is proper by “following state law for
                                                       25
                                                            serving a summons in an action brought in courts of general jurisdiction in the state where the
                                                       26
                                                            district court is located or where service is made…” Fed. R. Civ. Pro. Rule 4(e) (as incorporated
                                                       27
                                                            by reference into Fed. R. Civ. Pro. Rule 4(h)).
                                                       28
                                                                                                                                                             2
                                                            EXPARTE MOTION TO EXTEND TIME TO SERVE DEFENDANTS
                                                             Case 2:19-cv-02213-JCM-DJA Document 3 Filed 03/25/20 Page 3 of 3



                                                        1   The Florida Rules
                                                        2           Plaintiffs, through ABC Legal, are continuing efforts to serve Defendants pursuant to Fla.
                                                        3   R. Cic. Pro. §1.070(b) which states, in part, “[S]ervice of process may be made by an officer
                                                        4   authorized by law to serve process, but the court may appoint any competent person not
                                                        5   interested in the action to serve the process.” Defendants do not have a permanent presence in
                                                        6   Nevada where they can be served directly so service in Florida is the only available option.
                                                        7           At this stage, ABC Legal is planning on a stakeout at Mr. Weinmann’s girlfriend’s house
                                                        8   so we expect service to happen soon and certainly within the extension of sixty (60) days
                                                        9   requested herein.
                                                       10                                           CONCLUSION
                                                       11           Based on the foregoing, Plaintiffs contend that good cause supports an extension of sixty
                                                       12   (60) days from March 23, 2020 to May 22, 2020 serve Defendants the Complaint and Summons
                     5670 Wilshire Blvd., Suite 1800
FISHERBROYLES, LLP




                                                       13   in this action.
                       Telephone: (702) 518-1239
                        Los Angeles, CA 90036




                                                       14           DATED this 25th day of March 2020.
                                                       15                                                Respectfully submitted,
                                                       16

                                                       17                                                FISHERBROYLES, LLP

                                                       18
                                                                                                          /s/ Rob L. Phillips
                                                       19
                                                                                                         ROB L. PHILLIPS, ESQ.
                                                       20                                                Nevada Bar No. 8225
                                                                                                         5670 Wilshire Blvd., Suite 1800
                                                       21                                                Los Angeles, CA 90036
                                                       22                                                Telephone: (702) 518-1239
                                                                                                         Counsel for Plaintiffs
                                                       23

                                                       24   IT IS SO ORDERED
                                                       25   DATED:
                                                            DATED: March 27, 2020
                                                                   ______________
                                                       26
                                                       27   ___________________________
                                                            US MAGISTRATE
                                                            Daniel J. Albregts JUDGE
                                                       28   United State Magistrate Judge                                                                   3
                                                            EXPARTE MOTION TO EXTEND TIME TO SERVE DEFENDANTS
      Case 2:19-cv-02213-JCM-DJA Document 3-1 Filed 03/25/20 Page 1 of 8


From:         noreply@abclegal.com
To:           Rob Phillips
Subject:      [External Sender]Service Attempted for Reference # OmniBlock
Date:         Saturday, March 7, 2020 8:56:47 AM


A service attempt was performed on your order!

Reference #: OmniBlock
Case #: 2:19-CV-02213-JCM-DJA
Your Process Server: Miriam Marquez De La Plata
Person(s) To Be Served: EDWARD M. WEINMANN
Date/Time: March 07 2020 11:50 AM
Address: 1061 NW 78TH TERRACE, PLANTATION, FL 33322
Outcome: No answer at door, no movement inside, no lights and no noise
inside. No vehicles in driveway.

To contact us, view your order progress, and access photos and documents click
here.




                                                EXHIBIT A
      Case 2:19-cv-02213-JCM-DJA Document 3-1 Filed 03/25/20 Page 2 of 8


From:         noreply@abclegal.com
To:           Rob Phillips
Subject:      [External Sender]Service Attempted for Reference # OmniBlock
Date:         Monday, March 9, 2020 7:21:18 AM


A service attempt was performed on your order!

Reference #: OmniBlock
Case #: 2:19-CV-02213-JCM-DJA
Your Process Server: Miriam Marquez De La Plata
Person(s) To Be Served: ADVANCED MASONRY CONSULTING INC.
Date/Time: March 09 2020 10:15 AM
Address: 1061 NW 78TH TERRACE, PLANTATION, FL 33322
Outcome: Per AIDA SOL� , RESIDENT, an Hispanic female contact approx. 45-
55 years of age, 5'6"-5'8" tall, weighing 160-180 lbs with brown hair with an
accent; subject unknown. She stated they are renting that house and moved in
at the beginning of this month. They are from Puerto Rico and don?t know
defendant. We spoke Spanish only.

To contact us, view your order progress, and access photos and documents click
here.




                                                EXHIBIT A
      Case 2:19-cv-02213-JCM-DJA Document 3-1 Filed 03/25/20 Page 3 of 8


From:         noreply@abclegal.com
To:           Rob Phillips
Subject:      [External Sender]Service Attempted for Reference # OmniBlock
Date:         Saturday, March 14, 2020 11:44:40 AM


A service attempt was performed on your order!

Reference #: OmniBlock
Case #: 2:19-CV-02213-JCM-DJA
Your Process Server: April Lewis
Person(s) To Be Served: EDWARD M. WEINMANN
Date/Time: March 14 2020 02:43 PM
Address: 130 SW 63RD TERRRACE, PLANTATION, FL 33317
Outcome: No answer at door, no movement inside, no lights and no noise
inside. Ring doorbell no answer bike in driveway covered

To contact us, view your order progress, and access photos and documents click
here.




                                                EXHIBIT A
      Case 2:19-cv-02213-JCM-DJA Document 3-1 Filed 03/25/20 Page 4 of 8


From:         noreply@abclegal.com
To:           Rob Phillips
Subject:      [External Sender]Service Attempted for Reference # OmniBlock
Date:         Monday, March 16, 2020 8:20:42 AM


A service attempt was performed on your order!

Reference #: OmniBlock
Case #: 2:19-CV-02213-JCM-DJA
Your Process Server: Vernon Jacobs Jr.
Person(s) To Be Served: ADVANCED MASONRY CONSULTING INC.
Date/Time: March 16 2020 11:15 AM
Address: 8500 NW 36TH AVE, MIAMI, FL 33147
Outcome: Per JOHN DOE, WHO REFUSED TO GIVE NAME, PERSON IN
CHARGE, a black-haired Hispanic male contact approx. 45-55 years of age,
5'4"-5'6" tall and weighing 200-240 lbs with an accent and glasses; subject
moved. This is FSS company (florida silica sand) not advanced masonry
consulting inc. Edward Weinmann is a outsourced salesman that is based in
west palm beach. Phone number 3052068517

To contact us, view your order progress, and access photos and documents click
here.




                                                EXHIBIT A
      Case 2:19-cv-02213-JCM-DJA Document 3-1 Filed 03/25/20 Page 5 of 8


From:         noreply@abclegal.com
To:           Rob Phillips
Subject:      [External Sender]Bad Address Discovered for Reference # OmniBlock
Date:         Monday, March 16, 2020 9:20:42 AM


We tried to serve ADVANCED MASONRY CONSULTING INC. but found the
address is no longer valid.

Reference #: OmniBlock
Person(s) To Be Served: ADVANCED MASONRY CONSULTING INC.
Address: 8500 NW 36TH AVE, MIAMI, FL 33147
Identified on: 03/16/2020
Reason: Per JOHN DOE, WHO REFUSED TO GIVE NAME, PERSON IN CHARGE,
a black-haired Hispanic male contact approx. 45-55 years of age, 5'4"-5'6" tall
and weighing 200-240 lbs with an accent and glasses; subject moved. This is
FSS company (florida silica sand) not advanced masonry consulting inc.
Edward Weinmann is a outsourced salesman that is based in west palm beach.
Phone number 3052068517

We need a new address to try to serve ADVANCED MASONRY CONSULTING INC..

We can help! Request a Locate and Serve here.

Already have another address? Add it here.




                                                EXHIBIT A
      Case 2:19-cv-02213-JCM-DJA Document 3-1 Filed 03/25/20 Page 6 of 8


From:         noreply@abclegal.com
To:           Rob Phillips
Subject:      [External Sender]Service Attempted for Reference # OmniBlock
Date:         Monday, March 16, 2020 2:10:28 PM


A service attempt was performed on your order!

Reference #: OmniBlock
Case #: 2:19-CV-02213-JCM-DJA
Your Process Server: April Lewis
Person(s) To Be Served: EDWARD M. WEINMANN
Date/Time: March 14 2020 02:45 PM
Address: 130 SW 63RD TERRRACE, PLANTATION, FL 33317
Outcome: Per TRACY OWNER OF HOME, RESIDENT, a white female contact
approx. 45-55 years She is the only occupant and knows Edward but states he
doesn?t reside here

To contact us, view your order progress, and access photos and documents click
here.




                                                EXHIBIT A
      Case 2:19-cv-02213-JCM-DJA Document 3-1 Filed 03/25/20 Page 7 of 8


From:         noreply@abclegal.com
To:           Rob Phillips
Subject:      [External Sender]Bad Address Discovered for Reference # OmniBlock
Date:         Wednesday, March 18, 2020 4:19:16 PM


We tried to serve EDWARD M. WEINMANN but found the address is no longer valid.

Reference #: OmniBlock
Person(s) To Be Served: EDWARD M. WEINMANN
Address: 130 SW 63RD TERRRACE, PLANTATION, FL 33317
Identified on: 03/14/2020
Reason: Per TRACY OWNER OF HOME, RESIDENT, a white female contact
approx. 45-55 years She is the only occupant and knows Edward but states he
doesn?t reside here

We need a new address to try to serve EDWARD M. WEINMANN.

We can help! Request a Locate and Serve here.

Already have another address? Add it here.




                                                EXHIBIT A
      Case 2:19-cv-02213-JCM-DJA Document 3-1 Filed 03/25/20 Page 8 of 8


From:          noreply@abclegal.com
To:            Rob Phillips
Subject:       [External Sender]New Message for Reference # OmniBlock
Date:          Wednesday, March 25, 2020 12:07:41 PM


Hmm understood. We can reattempt the girlfriend address but if you need our server
to hang out and wait, it will be a stakeout. We charge $60 per hour on a stakeout, with
a minimum of 1 hour. We also need at least 48 hours to set it up and for you to let us
know how long my server should wait for either in the morning or evening.

Otherwise, I can just tell our server to attempt in late evening or early morning but we
can only do personal service. Subservice is not allowed if individual is not a co-
resident.

Please advise.

Click here to provide additional details or comments. Click here to to take our
customer satisfaction survey.

-----Original Inquiry------
Can you try service for both defendants at:

130 SW 63rd Terrace (girlfriend's house)
Plantation, FL 33317

Florida Silica Sand Company (his employer)
8500 NW 36th Ave.
Miami, FL 33147




                                                EXHIBIT A
Case 2:19-cv-02213-JCM-DJA Document 3-2 Filed 03/25/20 Page 1 of 1




                            EXHIBIT B
